OFFICE   OF THE   ATTORNEY      GENERAL   OF TEXAS
-c.yull                               AUSTIN
 --



          Xonorablo Tor t. Hnrtler       ‘.,
          Crlklnrl Qirtrlot Attoqcy
          mlalgo county
          Ed1nburg, wxar .’ ‘.                       ‘~‘,




                                                               otter   vhioh




                                 Dirtrlot LB at presant uelng
                                 a eat da0 ior imer~0ir      x0.
                                 t is the contentionor the Water
               DiatrSot-Wd beoauso this lnnd haa to be PUr-
               eharoa at tnr inctanoe    or the lztati Porra ot
               Yater Znglnoers, for vatrr stora t, that lt ia
               a gooermiontal   runotion of that 9,irtriot  ana
               that  they. &oulA not bwe to pw tame upon the
                mm*.*
         T0m.L. Partler,‘Page e
Uorrcrable



          Saotlan 2, o? Article VIII, of the Constltutson
of Texas, QrOVlaSS In p6rt am ?ollowct
          aAil aooupation taxes @hall be equal end
     uniform upon the sane olaea o? aubJaote tithla
     the limite 0r the authority lavyiniq the tax;
     but the Leaialaturamay'.by aencrnl lave. ex-
     smot from taxrtion Dub110 orooertr.ueadiar
     public oarooeee; . . .*
         Artlole 71%0, R. C. 8. lW6, oontmiae the follov-
In,-provleton:
                                  I
          'The rollovkng property  rhall 58 oxrelpt
     fmm tuetlon, twit I
           a. . .

          '4. Fubllo property, - All propert;l,
                                              vhetner
     reel or psrsonll, balon@ng exolutl~el;tto thle
     state, or any politloal aubdlrlelonthereoi, or
     tat unitf3a Statre, . . .*
           As we underetnnd the Saote in thla oaso thr land
ln oueetlonVIW pure&add,    and Is ovned exoluelvelyby the.
Nllr?oy County Water Contra1 XmproveEentDietrlct No. 1.
It wee htiia in Bexar-Ktdlna-ltaeooeaCowtier Water ImproVe-
Rent 3letrlot so. 1 v. State (T.O.A. 1929, yrlt refuosd),
21 5. W. (!?a) 747, thnt vater laiprorrmeatdletrlota orghnitet
under the authorizntloncontained ln Artlole 16, Sootloa 69,
oi the Conctltutlonof Tcxam, are polltloal 8ubdlVlelOneof
thle sitate, within the meaning of the above atatute,an4 the
PopertJr in thst oeec vithln thr aoope or the conetltut~onal
provlalona.
             T&e language of Chief Jurtfoe Plly,ln Bexar-Eedlna
Ataecosa    Counties U. I. Diat. Ho. 1 t. State, suprs, vould
          r be ooaol~~lv~
lP P h a to                upon thlr phase OS the qUsstlOa.  W?
quote In part iron the oplnloa or lineoourt.
           *The only iaeue In thla cauee la: Hoe Mdlnh
      county the power and authority to aaaeam and ool-
      lsot taxes, state and oounty, on the dama, retmr-
      vo1ra, canals, altohes, and other property neoee-
      eary for the conrerrattonand aletrlbutloaof
      vatsre In the aietrlotr
Bonorablm Tom L. H*rtloj, FAga 3



          *It la prorl8atl by art1018 8, i Z, OS the
    Conrtltutloaof Texas, t&t     the Iaglrlaturemay
    by genrral liva exempt from taxation publio
    property uml Zor pub110 pwpoee~, and la pus
    auanoe oi that authority lnaotsd Kiev.St. 1926,
    art. 71b0, in 8eotloa 4, 0r Vhloh lt Ir.prorld-
    rdr   *All pro~wt~, vhethrr nal or p6rroaal,
    belonglag 8xoluaivalxto thlr dtatlr,   or claypol-
    itloal divlrloa tbelvoi,’   #hall be execiptfro8
    tuatloa. The very rtatutory rqulrmsatr        for
    the areatloa  and fommtloa of vater lmprovemsat
    dlttrlotr vould a0010to atamp them ar polltloal
    dltlalonr of the atate.    All the mao?llnery ursd
    to iorplthen ir through ageaol8o 02 the stat8,
    thr oouati judge, the oommiemlonerr~ oourt,     the
    eltotloa ~nrtrumsntalltlec,the dirtrlot oourt
    to eatablleh the rallaitJ of the lesuanoo of
    bonds,-thepowers of tuat%oa,     nrttiotlng the
    we of mu& tucatloa to dlsohbrge the prlaolpal
    and interert of the bonda, the lleotioa of di-
    rector*; all thee8 are goveramsatalpovbr8 pro-
    vided ior la detail by law. The dirtrid      i8
    not an ordinary oorporatloaorg~nltod for.pur-
    pores of gain to it6 8embh8, but 16 a pub110
    ageaop, using the 5oney raise6 by taratloa to
    adranoa the ~ntexwtr of the lavdovmrr vithln
    ita juriedlotion. 3t i8 a polltioal eorporatloa
    ‘or dltlslon of the etate vhloh ho principally
    for lts objeot the admfnlrtratlonof the go~sra-
    nent, OF to vhloh the power8 of govOrmw!nt, or
    a part or ruoh povers, have besa delegated.’
          .                 .
            ,aThs next rubdlvfalonot thm seotloa (Art.
     16, Seo. 69b, Constitution)PrOViab6    for   the
     foraatlon    of dietrim rssential to the pumo6er
     or the arnsndnsnt‘vhloh blrtrlots shall be gov-
     ernumtal agtnctee aad bodies polltlo anb oor-
     poratkvlth ruoh power8 of government and vlth
     the authority to exerolte ruoh rlgbtr,     pr%tll-
     sgcs rendfunotlon6 oonoerningtha 6ubJeot matter
     of thle~amenamentao map be oonferr6cI    by lav.'
          I    . It 18 a’gotsrnmentalagenoy an& boa7
     polltlA La ooxvorate ( vblob le a clear deflnl-
     tlon of a tpolltloel~lvlsloat of the state,
                                                                  93




Ronarable   TORIL   Rartley,   P&e 4



     clothed with go*ernmantalpowara,and funotlone
     and exempt fmm tuatIon.*
            The property to vNoh you refer I8 therefore    ex-
empt undar..th.e term0 of Seotlon 4, HIole 7150, R. C. 8.
1920, unleaa tli* ‘exemptIonof th e  ltatute,  aa lppllad in
this oeae la broader--than--tie-.euthorIaatIon   grated to
the Leglaiatun Ia &-Mole $, Se&Ion 2 of th,,ConatItutIon
quoted above..~.                           .~.
                                         .~’
                                          :m-.-;
            In order to fall within the &ovkiona     of ArtIole
3, Seotion 2, the property must not o,nlyba publio property,
but aleo l  m    fop publio purpoaea”.    ~ReaervolrNo. 3 has
not yet bean constructedon the aaqulred rsaeno:r rite
and the land Ia not now being used for resenolr purpoaaa
but is ussd es a pasture. whether by the dlatrlct or by
leaea to third partIe doer not appear from the letter of
reqisst.
          A thorough rerlev of rarlous conat.itutlonal pro-
visions, and e constructionof the phrase *USE& Sor public
pur-osea*, aa employed In SaotLon 2, of hrtlcle 8, uaa given
by the Zaatland Court of 0~~11 Appeal8 In City of AbIlfze
v. Stete (1937, vrlt dlaalaaad),113 8. W. (26) 631.
that case the City of Abllene had aoqulred land In Jones
County ror the purpose of e resenolr   alte for Impounding
water for the uae of the olty.   The oity had procured from
the proper authority the aeoeaaary epproprlatIonof uater,
done englneerlngwork, and euthorlzed   the laouence of bonda,
but hed been unable to aoqulre all the lana neoeaaary and
bad net done a4 constructionwork.or actually used any of
the land Sor reservoirpurpoeea. e:or iiV6 years prior to
the cult the olty had been leaalng the land for agrioultural
purpoaee for aggregate annual rentala or approximatelyb2SOO.
The land was un3cr lease at the time of the suit. All leaaea
had been aubjeot to the rIght6f: the city to bu,ulldth@ dnm
ana reservoir at any time, the olty not having abandoned its
Intentionto aooompllsh the purpose for whioh the landa were
@oqulred.The oourt dlecuaaed the qu6atlon at length and ex-
Pressed Itr oonolueionIn,the following languager
           *It is, thebefore, our vlew thk when the
      iaats of a given case establish the ownerehip
      of pooperty by a mu~loipal corporation,vhloh
      &a baen acquired for an authorlzedpub110 PUT-
      poee, and the purpoee for whioh It la owned
     ‘       .




Bonoreole Tom L. Hartley, Page 6


     nnd held haa not hewn abandoned,suah groparty
     1stto b* rctgardedau used Sor pub116 purposes,
     and the LagIalaturehas the pover to provide
     by peneml l@u for iti6exeaptlon froa t8XBtiOA.
          The court &ther held that elthough *rtIole 7100
la more oompr6heaaI+ethan the power whloh the &glalature
possessed It WV be oporatlvo a6 a n lxerolme of all the
pover the L6gIalaturehad, and thereforeralld to the extent
of deolarlng an exemption or publIo property used for pub110
purporea .

           Be6 also City of Dallea ir’:
                                      State,  (T.O.A.,1950
&It refused), %?98. V. fS?dl 937, epplylng the exemption 40
e reaenolr rite, cad furthsr holding that    the exemption lo
applloable,although the reaerrolr rite to ba uaod ior pub-
110 purpoaea I6 rltueted In another oounty.
          It la our opinion th&t rour Interprotatlonend ep-
plloetlon of the law la oorr86t, 6Aa that Under the feet8 pre-
sented, the land aaqulred end held for the purpoee of oon-
struotlng Raaervolr No. 3, by the Wlllaoy County Ueter Coa-
trol and fmprotsaentDlstrlot No. 1, la exempt Srom taxation.
          We enoloae her&with a oopy of ~~IA~oA Ho. O-2037
passing upon a rslnted quartlon with referanos to the Lower
Colorado River Authority.
                                    Yourd tart truly
                                 ATTORKEY   GENERAL OF   TZXAS




                                               I


                    AlTROi’ED~   12, 1981